Citation Nr: 0515652	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  96-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date for a total 
disability rating for compensation purposes based upon 
individual unemployability, prior to February 24, 1989.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

"J.J.", M.D.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1973 to 
January 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a total rating based upon 
individual unemployability, effective February 21, 1990.  A 
hearing was held at the RO in March 1995.  A transcript of 
the proceeding is of record.  In a January 1999 decision, the 
Board awarded an earlier effective date of February 24, 1989 
for a total rating based upon individual unemployability.

Appellant subsequently appealed that January 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  During the pendency of that appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 
et seq. (West 2002)) became law.  By a subsequent October 
2001 Order, the Court vacated said Board decision to the 
extent it had denied an effective date earlier than February 
24, 1989 for a total rating based upon individual 
unemployability and remanded the case for readjudication 
pursuant to the Veterans Claims Assistance Act of 2000.  

In September 2003, the Board remanded the matter to the RO 
for additional development consistent with the Court's Order.  

Unfortunately, this matter must once again be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.




REMAND

This matter was previously before the Board in September 
2003.  At such time, the Board remanded the matter to the RO.  
As part of the remand directive, the RO was instructed to 
issue a letter in accordance with the Veterans Claims 
Assistance Act of 2000 and consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  This was to satisfy the 
aforementioned Court Order.  Thereafter, the RO was required 
to review the record and readjudicate the issue of 
entitlement to an earlier effective date for a total rating 
for compensation purposes based upon individual 
unemployability.  

The record reflects that in February 2004, the RO, via the 
Appeals Management Center, sent a letter to the veteran 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  However, based on the evidence of record, the RO 
has yet to readjudicate the case and issue a supplemental 
statement of the case on the matter.  There is a Supplemental 
Statement Of the Case (SSOC) in the file dated in October 
2004, from the Huntington, West Virginia, RO.  However, it 
pertains to another veteran and appears to have been 
erroneously placed in the appellant's claims folder, and sent 
to the veteran.  He has requested that a SSOC should be sent 
to him on his case.  This is correct, to the extent benefits 
sought on appeal are not granted pursuant to readjudication.  
As such, this matter must be remanded to the RO for 
corrective action.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

Accordingly, this matter is REMANDED to the RO, via the AMC 
for the following development:  

The RO should review any additional 
evidence submitted since the last 
Statement or Supplemental Statement of 
the Case was issued and readjudicate the 
issue of entitlement to an earlier 
effective date for a total rating for 
compensation purposes based upon 
individual unemployability prior to 
February 24, 1989.  When the 
aforementioned development has been 
accomplished, to the extent the benefit 
sought is not granted, a Supplemental 
Statement Of the Case should be provided, 
and the case should be returned to the 
Board for further appellate 
consideration, to the extent such action 
is in order.  (Appropriate action should 
also be taken to forward the wrong SSOC 
to the appropriate file.)

No action is required of the appellant until he is notified.  
The Board intimates no outcome in this case by the action 
taken herein.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



